Warner, Judge.
This was a bill filed by the complainant against the defendant, on the 3d of October, 1871, praying for an injunction to restrain the collection of a note then in suit, and to restrain the transfer of two other notes not then due, which the complainant had given to the defendants for the purchase of a tract of land. It averred that the chief value of said tract of land was the timber then standing on it, which was the main inducement in making the purchase thereof; that prior to the sale of the land to the complainant, the defendants had sold the timber on the land to other parties without his knowledge. The injunction was granted, and the bill was demurred to for want of equity, inasmuch as the complainant had an adequate and complete remedy at law. The Court overruled the demurrer, and retained the injunction. Whereupon the defendants excepted.
In view of the facts disclosed by the record, there was no error in the judgment of the Court below. The bill and injunction were properly retained on two grounds. First, for the purpose of restraining the transfer of the two notes not due at the time of filing the bill. Second, to prevent a multiplicity of suits on the several notes given for the land, as the same became due, so as to have the whole matter in controversy between the parties, in relation to the sale of the land, settled by the decree on the final hearing of the bill.
Let the judgment of the Court below be affirmed.